IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
             NOS. WR-83,982-01; WR-83,982-02; WR-83,982-03; WR-83,982-04


                     EX PARTE MARQUIS OBRIAN WHITE, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. F12-71367-U; F12-57100-U; F12-56960-U; F12-71366-U
             IN THE 291ST DISTRICT COURT FROM DALLAS COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual

assault of a child in two cause numbers and aggravated sexual assault of a child in two cause

numbers. He was sentenced to life imprisonment in each cause. The Fifth Court of Appeals

affirmed his convictions. White v. State, Nos. 05-13-00264-CR; 05-13-00262-CR; 05-13-00261-CR;

05-13-00263-CR (Tex. App.—Dallas Jan. 7, 2015).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel
                                                                                                    2

failed to timely notify Applicant that his convictions had been affirmed. Appellate counsel filed this

application with the trial court. Based on counsel’s sworn allegations, the trial court has entered

findings of fact and conclusions of law that appellate counsel failed to timely notify Applicant that

his conviction had been affirmed. The trial court recommends that relief be granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions

for discretionary review of the judgments of the Fifth Court of Appeals in Cause Nos. 05-13-00264-

CR; 05-13-00262-CR; 05-13-00261-CR; 05-13-00263-CR that affirmed his convictions in Cause

Nos. F12-71367-U; F12-57100-U; F12-56960-U; F12-71366-U from the 291st District Court of

Dallas County. Applicant shall file his petitions for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: November 4, 2015
Do not publish